  Case 1:18-cv-02333-PK Document 62 Filed 03/16/20 Page 1 of 1 PageID #: 1244


                               S INAYSKAYA Y UNIVER                               p.c.
                                                                    ATTORNEYS AT LAW




                                                                                                March 16, 2020

VIA ECF
Honorable Magistrate Judge Peggy Kuo
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

          RE:       Marilenis Duran De Rodriguez et al. v. Five Star Home Health Care Agency, Inc. et al.
                    Case No.: 1:18-cv-02333-PK

                            LETTER MOTION REQUEST FOR ADJOURNMENT


Dear Honorable Judge Peggy Kuo:

        This office represents the named defendants Five Star Home Health Care Agency, Inc. and Ivette
Markov (collectively “Defendants”) in the above-referenced action. In accordance with Your Honor’s
Individual Rules of Practice, we write on behalf of Defendants, with Plaintiffs’ consent and support, to
respectfully request an adjournment of the Court ordered in-person hearing currently scheduled for March
17, 2020 at 12:00 p.m.

         In light of the current state of emergency caused by the ongoing COVID-19 ("Corona-Virus")
pandemic, our offices will be effectively closed for the next two weeks. We are taking this precautionary
measure as a result of a member of our firm having recently returned from the United Kingdom, a country
that was recently added by the federal government to the “travel ban list”, and had then returned to the
office. Furthermore, we are seeking to comply with the recommendations being by issued by all levels of
government.

        As such, we respectfully request that said in-person hearing date be adjourned by at least two (2)
weeks, or until such time thereafter as the Court deems appropriate and the government recommended
distancing and precautionary measures are no longer in effect. This is the first request for such an
adjournment by the parties. Such an adjournment will not affect any other scheduled dates or deadlines in
this matter.

       We appreciate Your Honor’s time and attention to this matter, and should the Court need any further
information we remain at the Court’s disposal.

                                                                                         Respectfully submitted,

                                                                        /s/ Irene Sinayskaya, Esq. (IS5002)
                                                                     _____________________________
                                                                     Irene Sinayskaya, Esq.
cc:       All Counsel of Record (via ECF)                            SINAYSKAYA YUNIVER, P.C.
                                                                     710 Avenue U
                                                                     Brooklyn, NY 11223
                                                                     (718) 402-2240
                                                                     irene@sypcl.com
SINAYSKAYA YUNIVER, P.C.
710 AVENUE U • BROOKLYN, NEW YORK 11223                                                      TELEPHONE: 718 402 2240
49 WEST 37th STREET, 7th FLOOR • NEW YORK, NEW YORK 10018                                     FACSIMILE: 718 305 4571
